     Case 1:17-cv-00817-DAD-EPG Document 123 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    Paul Jorgenson,                                   No. 1:17-cv-00817-NONE-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING CASE
14    Richard B. Haak, M.D. et al.,                     AND DIRECTING THE CLERK OF COURT
                                                        TO ASSIGNG A DISTRICT JUDGE AND
15                       Defendant.                     CLOSE CASE
16                                                      (Doc. Nos. 117, 120)
17

18

19           Plaintiff Paul Jorgenson is a federal prisoner proceeding pro se and in forma pauperis in

20   this case. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302.

22           This case now proceeds on plaintiff’s Second Amended Complaint (“SAC”), which was

23   filed on July 12, 2018. (Doc. No. 19.) The case is proceeding on plaintiff’s state tort claims for

24   medical negligence against defendants Haak, Randhawa, and Emanuel Medical Center, and his

25   state tort claims for battery against defendants Haak and Emanuel Medical Center. (Doc. No. 21

26   at 2; Doc. No. 95 at 3; Doc. No. 104 at 2; Doc. No. 105 at 2.) Plaintiff originally asserted federal

27   claims in this case, but those federal claims were dismissed on January 28, 2020 (Doc. Nos. 104,

28   105.)
                                                       1
     Case 1:17-cv-00817-DAD-EPG Document 123 Filed 08/25/20 Page 2 of 3

 1          On May 13, 2020, defendants Emanuel Medical Center (“EMC”) and Jaspal Randhawa

 2   (“Randhawa”) moved “the Court for an Order to dismiss this matter by declining supplemental

 3   jurisdiction over the remaining state law claims and Defendants under Rule 12b(1) [sic] and 28

 4   U.S.C. § 1367(c).” (Doc. No. 117.) Neither plaintiff nor defendant Haak opposed or otherwise

 5   responded to the motion.

 6          On June 29, 2020, the assigned magistrate judge entered findings and recommendations,

 7   recommending that defendants EMC and Randhawa’s motion to dismiss/request for the court to

 8   decline supplemental jurisdiction be granted and that plaintiff’s remaining claims be dismissed

 9   without prejudice to plaintiff bringing the claims in state court. (Doc. No. 120 at 4–5.)

10          The parties were provided an opportunity to file objections to the findings and

11   recommendations. The deadline to file objections has passed and no objections have been filed.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

13   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

14   court finds the findings and recommendations to be supported by the record and proper analysis.

15   Accordingly, the court orders:

16          1.      The findings and recommendations issued by the magistrate judge on June 29,

17          2020 (Doc. No. 120), are ADOPTED in full;

18          2.      Defendants EMC and Randhawa’s motion to dismiss/request for the court to

19          decline supplemental jurisdiction is granted (Doc. No. 117);

20          3.      The court declines to exercise supplemental jurisdiction over the remaining claims;
21          4.      The remaining claims are dismissed without prejudice to plaintiff bringing the

22          claims in state court;

23          5.      All other outstanding motions are denied without prejudice; and

24          6.      The Clerk of Court is directed to assign a district judge to this case for the purpose

25          of closing the case and then to close this case.

26   IT IS SO ORDERED.
27
        Dated:     August 25, 2020
28                                                      UNITED STATES DISTRICT JUDGE
                                                        2
     Case 1:17-cv-00817-DAD-EPG Document 123 Filed 08/25/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
